Exhibit 99.1 Startech Environmental Amends Stockholder Rights Plan WILTON,CT – August 24, 2009 Startech Environmental Corp. (OTC Bulletin Board: STHK), a fully reporting, Award-winning Environment and Energy Company, today announced that its Board of Directors has unanimously decided to extend the term of the Company’s short-term Stockholder Rights Plan.The Plan, which was set to expire at the close of business on August 24, 2009, will now expire at the close of business on September 23, 2009, unless the rights issued under the Plan become exercisable. The extension of the Plan is intended to allow the Company time to continue discussions with a number of parties regarding an investment without the deadline imposed by Friendly LRL Holdings, LLC and its tender offer.Based upon evolving circumstances, the Board could also determine that it would be in the best interests of stockholders to enter into discussions with Friendly LRL, and the Plan would give the Board the opportunity to do so effectively, without the coercive pressure of the offer.The Company does not expect any further extensions of the Plan. For questions regarding adoption of the Rights Plan, LRL Friendly’s tender offer or for assistance in withdrawing previously tendered shares, contact Startech’s information agent, Okapi Partners, at the address, phone number and email address below: Okapi Partners 780 Third Avenue 30th Floor
